Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 1 of 9 PAGEID #: 1




                     THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

KEVIN GEE                                   :
4242 Ethel Rd.                              :
Obetz, Ohio 43207                           :
                                            :
                                            :
              Plaintiff,                    :   CASE NO. 2:19-cv-823
                                            :
       v.                                   :   JUDGE
                                            :
                                            :   MAGISTRATE JUDGE
ADVANCED GAUGING                            :
TECHNOLOGIES, LLC.                          :
8430 Estates Ct.                            :   Jury Demand Endorsed Herein
Plain City, OH 43064                        :
                                            :
                                            :
              Defendant.                    :

                                    COMPLAINT

       NOW COMES Plaintiff Kevin Gee (“Plaintiff”) and proffers this Complaint for

damages against Defendant Advanced Gauging Technologies (“Defendant”).

                               JURISDICTION AND VENUE

       1.     This action is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §201, et seq., the Ohio Minimum Fair Wage Standards Act (“OMFWSA”),

O.R.C. Chapter 4111 and R.C. 4113.52.. This Court's jurisdiction in this matter is also

predicated upon 28 U.S.C. §1367 as this Complaint raises claims pursuant to the laws of

Ohio, over which this Court maintains supplemental subject matter jurisdiction.

       2.     Venue is proper pursuant to 28 U.S.C. §1391, because Plaintiff entered into

an employment relationship with Defendants in the Southern District of Ohio, Plaintiff
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 2 of 9 PAGEID #: 2




performed his job duties there, and Defendants are doing and have done substantial

business in the Southern District of Ohio.

       3.      Plaintiff was an “employee” as defined in Chapter 4111 of the Ohio

Revised Code, and the Fair Labor Standards Act.

       4.      Defendant is an “employer” as defined in Chapter 4111 of the Ohio

Revised Code, and the Fair Labor Standards Act.

                                     THE PARTIES

       5.     Plaintiff is a natural person residing in Franklin County, Ohio.

       6.     Defendant Advanced Gauging Technologies, LLC is an Ohio limited

liability company registered to do business in the Southern District of Ohio.

       7.     Defendant conducts business in the Southern District of Ohio and

employed Plaintiff in the Southern District of Ohio.

                                 FACTUAL BACKGROUND

       8.      Plaintiff began working for Defendant in or around August of 2015 and

remained employed until his termination on February 4, 2019.

       9.     Defendant is in the business of providing, servicing and developing non-

contact thickness gauges in the metals industry. Its thickness measurement systems are

used to ensure quality and specifications for steel, aluminum, copper, brass and other

alloys. It predominantly produced laser and isotope gauges for use in rolling mills,

service centers, processing plants, OEMs, mills and fabricators.

       10.     Plaintiff was employed as a Field Technician, responsible for traveling to

different facilities to test and maintain Defendant’s laser and isotope gauges, along with

other products produced by Defendant.


                                             2
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 3 of 9 PAGEID #: 3




        11.     Plaintiff traveled frequently, both domestically and internationally, as part

of his job duties.

        12.     As a Field Technician, Plaintiff’s job duties are such that he does not fall

within an exemption to the FLSA.

        13.     Plaintiff was misclassified as an exempt employee and was therefore not

provided the protections and benefits he is entitled to pursuant to the FLSA.

        14.     As a non-exempt employee, Plaintiff must be paid at least one and one-

half his regular hourly rate of pay, for all hours worked over 40 hours in a workweek.

        15.     Plaintiff was not paid overtime for any of the hours he worked over 40

hours in a workweek.

        16.     Plaintiff has worked over 40 hours per week for almost the entirety of his

employment with Defendant.

        17.     One week before his termination, Plaintiff sent an email to his superiors, ,

raising concerns about the fact that he had been repeatedly instructed to violate the law

and lie to customs officials during business trips to Canada.

        18.     Plaintiff reasonably believed that lying to a border official about his

whereabouts and what he was bringing into the country was considered fraud and a

violation of immigration laws.

        19.     Plaintiff was required to obtain a work visa for each specific client and/or

facility he intended to visit in Canada.

        20.     Plaintiff was instructed to lie to border officials about where he would be

going while in Canada and was instructed to lie about what he would be bringing into the

country.


                                             3
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 4 of 9 PAGEID #: 4




        21.     Plaintiff believed that doing this, in and of itself, is a violation of the law

and could subject not only Plaintiff to civil and criminal liability, but also could subject

Defendant to civil and criminal liability.

        22.     Plaintiff was not willing to lie any longer and voiced his concerns

regarding this in his email.

        23.     Defendant did not respond to Plaintiff, and no mention of the email was

ever made to him.

        24.     Plaintiff engaged in protected activity pursuant to Ohio’s whistleblower

statute by reporting his concerns in writing, via email, and raising concerns about the fact

that he was asked to violate the law, including stating that he was no longer willing to

violate the law at the behest of his employer.

        25.     Plaintiff was terminated one week later on or about February 4, 2019.

        26.     Defendant offered no legitimate reason for the termination, as one does

not exist.

        27.     The very close temporal proximity between Plaintiff’s email and his

termination is evidence that Plaintiff was terminated because of his complaints and

because of his refusal to continue to violate the law at the request of his employer.

                                      COUNT I
                                FLSA – Unpaid Overtime

        28.     All of the preceding paragraphs are realleged as if fully rewritten herein.

        29.     This claim is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §201, et seq.

        30.     At all times relevant herein, Plaintiff was employed as Field Technician,

an hourly, non-exempt position.

                                              4
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 5 of 9 PAGEID #: 5




       31.     Defendant misclassified Plaintiff as exempt.

       32.     Plaintiff routinely worked in excess of forty hours per week.

       33.     Plaintiff should have been paid the overtime premium for hours worked in

excess of forty hours per week.

       34.     Defendant knew or should have known of the overtime payment

requirement of the FLSA.

       35.     During the entire duration of Plaintiff’s employment, Defendant

knowingly and willfully failed to pay Plaintiff the overtime wages he was due.

       36.     As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered and continues to suffer damages in an amount not presently ascertainable. In

addition, Plaintiff seeks liquidated damages, interest and attorneys’ fees, and all other

remedies available, as result of Defendant’s willful failure and refusal to pay overtime

wages in violations of Sections 6 and 7 of the Act (29 U.S.C. §§206-207).

                                      COUNT II
                           O.R.C. 4111.03 – Unpaid Overtime

       37.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       38.     This claim is brought under Ohio Law.

       39.     Defendant’s repeated and knowing failure to pay overtime wages to

Plaintiff was a violation of Section 4111.03 of the Ohio Revised Code.

       40.     For the Defendant’s violations of O.R.C. 4111.03, Plaintiff is entitled to

recover unpaid wages, interest, attorneys’ fees, and all other remedies available under

Ohio Law.

                                    COUNT III
                            O.R.C. 4112.15– Unpaid Wages


                                            5
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 6 of 9 PAGEID #: 6




         41.     All of the preceding paragraphs are realleged as if fully rewritten herein.

         42.     Defendant violated Ohio’s Prompt Pay Statute by failing to pay Plaintiff’s

wages.

         43.     Defendant did not pay Plaintiff for the hours he worked in excess of 40 in

a workweek because he was misclassified as exempt when his position was specifically

non-exempt.

         44.     As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered and continues to suffer damages not presently ascertainable.            In addition,

Plaintiff seeks liquidated damages, interest and attorneys’ fees, costs, and all other

remedies available, as result of Defendant’s conduct.

                                  COUNT IV
               O.R.C. § 4111.02 OMFWSA- Failure to Pay Minimum Wage

         45.     All of the preceding paragraphs are realleged as if fully rewritten herein.

         46.     This claim is brought pursuant to the Ohio Minimum Fair Wage

Standards Act.

         47.     Section 4111.02 of the Ohio Revised Code requires an employer to pay its

employees at a wage rate not less than the minimum wage rate set forth in the Ohio

Constitution.

         48.     Plaintiff performed work for Defendant but was not paid for all work he

performed while employed by Defendant, as Plaintiff regularly performed work in excess

of a 40-hour workweek.

         49.     Defendant’s knowing failure to pay minimum wage to Plaintiff was, and

continues to be, a violation of the OMFWSA.




                                              6
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 7 of 9 PAGEID #: 7




        50.    As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered and continues to suffer damages. In addition, Plaintiff seeks liquidated damages,

interest and attorneys’ fees, costs, and all other remedies available, as result of

Defendant’s willful failure and refusal to pay minimum wage.

                                       COUNT V
                          FLSA – Failure to Pay Minimum Wage

        51.    All of the preceding paragraphs are realleged as if fully rewritten herein.

        52.    This claim is brought pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §201, et seq.

        53.    At all times relevant herein, Plaintiff was employed by Defendant,

misclassified as an exempt employee.

        54.    Defendant refused to pay Plaintiff for hours worked in excess of the 40-

hour workweek, as Plaintiff was entitled to as a non-exempt, hourly Field Technician.

        55.    Defendant was or should have been aware that it failed to pay Plaintiff

minimum wage for each hour worked.

        56.    Defendant’s repeated and knowing failure to pay minimum wage to

Plaintiff was a violation of the FLSA.

        57.    As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered and continues to suffer damages not presently ascertainable.          In addition,

Plaintiff seeks liquidated damages, interest and attorneys’ fees, costs, and all other

remedies available, as a result of Defendant’s willful failure and refusal to pay minimum

wage.




                                            7
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 8 of 9 PAGEID #: 8




                                     COUNT VI
                    Ohio Whistleblower Protection Act – R.C. 4113.52

       58.      All of the preceding paragraphs are realleged as if fully rewritten herein.

       59.      Throughout his employment with Defendant, Plaintiff was routinely

asked to lie to border officials about where he was going, to avoid applying for multiple

visas and was asked to lie about what he was bringing in to the country.

       60.      Plaintiff reasonably believed that Defendant was violating the law and

was asking him to violate the law.

       61.      Plaintiff reasonably believed that the violation(s) constituted a felony or

criminal offense.

       62.      Plaintiff reported this, in writing, to Defendant, approximately one week

prior to his termination. Several of Plaintiff’s superiors were copied on this email.

       63.      Defendant failed to take any action to timely investigate or prevent the

illegal activity from occurring. In fact, Defendant asked Plaintiff to specifically do things

that he believed were illegal.

       64.      At all times material herein, Defendant’s conduct in this matter was

deliberate.

       65.      As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered and will continue to suffer economic damages, including but not limited to, the

loss of salary, benefits, and other terms, privileges, and conditions of employment for

which Defendant is liable.

WHEREFORE, Plaintiff demands:

               For all Counts, monetary damages including back pay and benefits,

statutory liquidated damages, expert witness fees and attorneys’ fees and costs, and front

                                             8
Case: 2:19-cv-00823-EAS-KAJ Doc #: 1 Filed: 03/07/19 Page: 9 of 9 PAGEID #: 9




pay, compensatory damages and punitive damages in an amount to be determined at trial,

but in any event not less than $125,000.00 and any and all other relief, which the Court

deems just and appropriate.

                                                  Respectfully submitted,


                                                  /s/ Rachel A. Sabo, Esq.
                                                  Rachel A. Sabo (0089226)
                                                  Peter G. Friedmann (0089293)
                                                  (Rachel@TheFriedmannFirm.com)
                                                  (Pete@TheFriedmannFirm.com)
                                                  The Friedmann Firm LLC
                                                  1457 S. High Street
                                                  Columbus, Ohio 43207
                                                  (614) 610-9757: Phone
                                                  (614) 737-9812: Fax



                                    JURY DEMAND

               Plaintiff hereby requests a jury of at least eight (8) persons.


                                                  /s/ Rachel A. Sabo, Esq.
                                                  Rachel A. Sabo (0089226)




                                             9
